Title: From James Madison to George Washington, 8 February 1794
From: Madison, James
To: Washington, George


Feby. 8th. 1794
J. Madison presents his apologies to the President for not sending the pamphlets &c. from Sir J. Sinclair, sooner for the use of Mr. Peters, as was intimated when he last had the honor of seeing the President. He had hopes of being able prior to this to have looked a little into them, and have complied with the desire of the President expressed when the papers were put into J. M’s hands. It has been impossible for him to do this hitherto. To day & tomorrow he had contemplated an effort for the purpose; but it will be even more convenient for him after Mr. Peters shall have had the requisite use of them.
